Citation Nr: 1638786	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-18 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for headaches for the period from April 24, 2008, to February 4, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to April 2007.

This matter is on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal is currently with the RO in Columbia, South Carolina   

The Veteran testified in March 2010 before a Veterans Law Judge who is no longer with the Board.  While the Veteran was offered an opportunity to testify at a new hearing, she declined.  Nevertheless, VA's duty to provide her with a hearing has been met.  See 38 C.F.R. § 20.700 (2015).  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

In a September 2015 decision, the Board granted a 30 percent rating, but no more, for the Veteran's headaches for the period from April 24, 2008, to February 4, 2015.  She appealed this decision to the Court of Appeals for Veterans Claims which, in an April 5, 2016, Order, vacated the decision to the extent that the Board found that a rating in excess of 30 percent was not warranted, and remanded the appeal for further development.  For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This is the first time this case has been before the undersigned.  The Board apologies for the delays in the full adjudication of this case. 

Unfortunately, the issue on appeal must be remanded in order to prevent any potential prejudice to the Veteran.  For purposes of background, the Board issued a decision in September 2015, where it determined that a 30 percent rating, but no more, was warranted for the Veteran's headaches for the period from April 24, 2008, to February 4, 2015.  

In this same decision, the Board remanded the issue of entitlement to a rating in excess of 50 percent for headaches for the period since February 4, 2015, as well as entitlement to an initial compensable rating for a left foot disability and for a total disability rating based on individual unemployability (TDIU).  These issues are still undergoing development at the RO. 

In granting a 30 percent disability rating for the Veteran's headaches the period from April 24, 2008 to February 4, 2015, it appears it was the Board's intent to ensure that the Veteran received the benefits she was entitled to in the timeliest manner while the other aspects of her appeal were further developed.  The objective was to grant as much of the case as possible and remand other parts of the case that could not be addressed at this time.  

Unfortunately, since the Court has vacated that decision, the appeal is now in the procedurally unsustainable position where half of an issue is before the Board and the other half of the same issue is in remand status.  

Moreover, the Court's vacatur also complicates the issue of entitlement to TDIU, which was remanded by the Board in September 2015, as it cannot be properly adjudicated until all other issues on appeal have first been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Therefore, this issue must be remanded and adjudicated collectively with the other issues that are already on appeal.  When completed, all issues should be certified to the Board in a single appeal.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all development specified in the September 2015 and March 2016 Remands have been completed.  The RO should undertake any other development it deems necessary to adjudicate these claims. 

2.  After the above action is completed, if the claims are not fully granted, a single supplemental statement of the case should be issued on the issue of entitlement to an increased rating for headaches for the period from April 24, 2008, to February 4, 2015, as well as the issues on appeal listed in the Board's September 2015 and March 2016 Remands.  When completed, the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




